         Case 18-32391 Document 53 Filed in TXSB on 12/11/18 Page 1 of 8



                    UNITED STATES BANKRUPTCY COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                  ENTERED
                                                                                                 12/11/2018


IN RE:                                              §
                                                    §
MOSSY METALS, LLC                                   ⸹             Bankruptcy Case 18-32391
                                                    §
DEBTOR                                              ⸹



                               ORDER CONFIRMING DEBTOR’S
                                PLAN OF REORGANIZATION

        Came on for consideration the Debtor’s Plan of Reorganization pursuant to 11 U.S.C. §
1129(a) and 1129(b). After hearing evidence, the Court finds as follows:
        1.      The Disclosure Statement, the Plan, and a ballot for accepting or rejecting the Plan,
have been transmitted to all creditors and parties in interest.
        2.      Notice of the hearing on confirmation of the Plan has been given in accordance with
Title 11, United States Code, the Order of the Court and the Federal and Local Rules of Bankruptcy
Procedure.
        3.      The Disclosure Statement and the Plan comply with all applicable provisions of the
Bankruptcy Code and applicable Bankruptcy Rules relating to confirmation. It is therefore
        ORDERED and ADJUDGED that:
        1.      The Disclosure Statement is APPROVED.
        2.      The Plan, which is set out as Exhibit “A” hereto is hereby CONFIRMED under 11
                U.S.C. §⸹ 1129(a).
        3.      In accordance with Section 1142 of the United States Bankruptcy Code, the Debtor
is authorized and directed, without the necessity of any further approval, to immediately take any
action necessary or appropriate to implement, effectuate, and consummate the Plan and any
transactions contemplated thereby or by this Order in accordance with their respective terms.
        4.      Reorganized Debtor shall timely pay post-confirmation quarterly fees assessed
pursuant to 28 U.S.C. § 1930(a)(6) until such time as this Bankruptcy Court enters a final decree
closing this Chapter 11 case, or enters an order either converting the case to a case under Chapter 7
         Case 18-32391 Document 53 Filed in TXSB on 12/11/18 Page 2 of 8



or dismissing this case. After confirmation, Reorganized Debtor shall file with the Bankruptcy
Court and shall serve on the United States Trustee a financial report for each quarter, or portion
thereof, that this Chapter 11 case remains open in a format prescribed by the United States Trustee.
       SIGNED _____________________________, 2018.




                        December 07, 2018 __________________________________________
                                 11, 2015
                                          EDUARDO V. RODRIGUEZ
                                          UNITED STATES BANKRUPTCY JUDGE




                                                 2
         Case 18-32391 Document 53
                                37 Filed in TXSB on 12/11/18
                                                    10/25/18 Page 3
                                                                  1 of 8
                                                                       6




                    UNITED STATES BANKRUPTCY COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


IN RE:                                            §
                                                  §
MOSSY METALS, LLC                                 ⸹            CASE NO. 18-32391-H3-11
                                                  §
                                                  §


                         DEBTOR’S PLAN OF REORGANIZATION

                                            ARTICLE I

                                            SUMMARY

        This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the
“Code”) proposes to pay creditors of MOSSY METALS, LLC (“Debtor”) from future income.
This Plan provides for classes of secured creditors, priority creditors, equity interest holders and
unsecured creditors. This Plan also provides for the payment of administrative claims. All creditors
should refer to the provisions of this Plan for information regarding the precise treatment of their
claim. A disclosure statement that provides more detailed information regarding this Plan and the
rights of creditors and equity security holders has been circulated with this Plan. Your rights may
be affected. You should read these papers carefully and discuss them with your attorney, if
you have one. If you do not have an attorney, you may wish to consult one.


                                            ARTICLE II

                     CLASSIFICATION OF CLAIMS AND INTERESTS

               1.      Administrative Expenses

        Administrative expenses are costs or expenses of administering the Debtor’s chapter 11
case which are allowed under § 507(a)(2) of the Code. Administrative expenses also include the
value of any goods sold to the Debtor in the ordinary course of business and received within 20
days before the date of the bankruptcy petition. The Code requires that all administrative expenses
be paid on the effective date of the Plan unless a particular claimant agrees to a different treatment.
The following chart lists the Debtor’s estimated administrative expenses, and their proposed
treatment under the Plan:

Margaret M. McClure – Ms. McClure holds a retainer balance in the amount of $25,000.00 and
estimates fees and expenses in the amount of $30,000.
         Case 18-32391 Document 53
                                37 Filed in TXSB on 12/11/18
                                                    10/25/18 Page 4
                                                                  2 of 8
                                                                       6



U.S. Trustee – fees are current and will stay current until this case is closed.

                2.      Priority Unsecured Tax Claims

The Debtor owes pre-petition wages to Melissa Hawkins in the amount of $11,851.88. She will
be paid in full, plus 4% interest in sixty monthly payments of $218.00 per month with the first
monthly payment being due and payable on the 15th day of the first calendar month following 60
days after the effective date of the plan.

                3.      Secured Claims

        Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate
(or that are subject to set-off) to the extent allowed as secured claims under § 506 of the Code. If
the value of the collateral or setoffs securing the creditor’s claim is less than the amount of the
creditor’s allowed claim the deficiency will be classified as a general unsecured claim. The
following chart lists all classes containing Debtor’s secured pre-petition claims and the proposed
treatment under the Plan:


Harris County, et al. – This creditor is owed $1,309.48 for ad valorem taxes. It will be paid in
full pursuant to the requirements of the United States Bankruptcy Code or in 60 months if this
creditor agrees, with the first monthly payment being due and payable on the 15th day of the 1st
calendar month following 60 days after the Effective Date of the Plan. It will be paid the applicable
non-bankruptcy rate of interest as provided under 11 U.S.C. 511. The monthly payment will be
approximately $29.00. This creditor shall retain all liens it currently holds, whether for pre-petition
tax years or for the current tax year, on any real property of the Debtor until it receives payment
in full of all taxes and interest owed to it under the provisions of this Plan, and its lien position
shall not be diminished or primed by any Exit Financing approved by the Court in conjunction
with the confirmation of this Plan.

Cypress Fairbanks ISD – This creditor is owed $2,369.74 for ad valorem taxes. It will be paid
in full pursuant to the requirements of the United States Bankruptcy Code with the first monthly
payment being due and payable on the 15th day of the 1st calendar month following 60 days after
the Effective Date of the Plan. It will be paid the applicable non-bankruptcy rate of interest as
provided under 11 U.S.C. 511. The monthly payment will be approximately $62.00. This creditor
shall retain all liens it currently holds, whether for pre-petition tax years or for the current tax year,
on any real property of the Debtor until it receives payment in full of all taxes and interest owed
to it under the provisions of this Plan, and its lien position shall not be diminished or primed by
any Exit Financing approved by the Court in conjunction with the confirmation of this Plan.

Texas Workforce Commission – This creditor is owed $1,647.94 for ad valorem taxes. It will
be paid in full pursuant to the requirements of the United States Bankruptcy Code with the first
monthly payment being due and payable on the 15th day of the 1st calendar month following 60
days after the Effective Date of the Plan. It will be paid the applicable non-bankruptcy rate of
interest as provided under 11 U.S.C. 511. The monthly payment will be approximately $38.00.
This creditor shall retain all liens it currently holds, whether for pre-petition tax years or for the
         Case 18-32391 Document 53
                                37 Filed in TXSB on 12/11/18
                                                    10/25/18 Page 5
                                                                  3 of 8
                                                                       6



current tax year, on any real property of the Debtor until it receives payment in full of all taxes and
interest owed to it under the provisions of this Plan, and its lien position shall not be diminished
or primed by any Exit Financing approved by the Court in conjunction with the confirmation of
this Plan.

Bruce Weaver – This creditor is owed approximately $6,600.00 for a lien on a 2000 Ford F450
and a 2011 PJ Trailer FS282. The Debtor will continue making the monthly payments on these
vehicles and once this creditor is paid in full, within 30 days this creditor will turn over the titles
to the vehicles, free and clear of all liens.

Colonial Funding Network, Inc. – This creditor shall have an allowed secured claim in the
amount of $95,141.70, and will be paid in full in 60 months, including 6% interest, with the first
monthly payment being due and payable on the 15th day of the 1st month following 60 days after
the Effective Date of the Plan. The monthly payment will be approximately $1,839.00. On the 15th
day of the 60th month, any balance owed this creditor will be paid in full in a single lump sum
payment. This creditor shall retain all liens it currently holds on any personal property of the
Debtor, except for liens on the 2000 Ford F450 and 2011 PJ Trailer FS282 until it receives payment
in full under the provisions of this Plan.

These claims are impaired

               4.      General Unsecured Claims

        General unsecured claims are not secured by property of the estate and are not entitled to
priority under § 507(a) of the Code.

The allowed general unsecured creditors will be paid as much of what they are owed as possible
and will be mailed Mossy Metals, LLC’s previous year’s financial statement each year for five
years, during the term of the five-year Plan, on or about May 1st each year, beginning on May 1,
2020, and thereafter on or about May 1, 2021, May 1, 2022, May 1, 2023, and May 1, 2024. Each
year, if the Reorganized Debtor made a profit, after income taxes, and after making all priority and
secured plan payments and normal overhead payments, the Reorganized Debtor shall pay to the
allowed unsecured creditors their pro-rata share of 50% of the net profit for the previous year, in
twelve monthly payments beginning on September 15th of the year in which the financial statement
is mailed to these creditors. Each year, during the term of the five-year Plan, the Reorganized
Debtor will repeat the 12-month payment plan to the allowed unsecured creditors if the
Reorganized Debtor made a net profit the previous year as reflected in the previous year’s financial
statement. This payout will not exceed five years, and at the end of the five-year Plan term, the
remaining balance owed, if any, to the allowed unsecured creditors will be discharged.

               6.      Insider Claims

Insiders will not be paid any pre-petition claims during the term of the Plan and their claims will
be discharged upon confirmation of the Plan.

               7.      Equity Interest Holders
         Case 18-32391 Document 53
                                37 Filed in TXSB on 12/11/18
                                                    10/25/18 Page 6
                                                                  4 of 8
                                                                       6




      Equity interest holders are parties who hold an ownership interest (i.e., equity interest) in
Mossy Metals, LLC. Jessica Kutzke is the managing member, and William Burroughs and
Kenneth Stoll are members. Each member will retain his/her ownership interest in the LLC.

                                           ARTICLE III

                    ALLOWANCE AND DISALLOWANCE OF CLAIMS

Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed by a final
non-appealable order, and as to which either: (i) a proof of claim has been filed or deemed filed,
and the Debtor or another party in interest has filed an objection; or (ii) no proof of claim has been
filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.

Delay of Distribution on a Disputed Claim. No distribution will be made on account of a disputed
claim unless such claim is allowed by a final non-appealable order.

Settlement of Disputed Claims. The Debtor will have the power and authority to settle and
compromise a disputed claim with court approval and compliance with Rule 9019 of the Federal
Rules of Bankruptcy Procedure.

Claim Objections. The Debtor shall have 60 days from the Effective Date of the Plan to file
objections to claims.

Vesting of Property On the Effective Date, title to all assets and properties dealt with by the Plan
shall vest in Reorganized Debtor, free and clear of all claims and interests other than any
contractual secured claims granted under any lending agreement, on the condition that
Reorganized Debtor complies with the terms of the Plan, including the making of all payments to
creditors provided for in such Plan. If Reorganized Debtor defaults in performing under the
provisions of this Plan and this case is converted to a case under chapter 7, all property vested in
Reorganized Debtor and all subsequently acquired property owned as of or after the conversion
date shall re-vest and constitute property of the bankruptcy estate in the converted case.

Default – Any creditor remedies allowed by 11 U.S.C. § 1112(b)(4)(N) shall be preserved to the
extent otherwise available at law. In addition to any rights specifically provided to a claimant
treated pursuant to this Plan, a failure by the Reorganized Debtor to make a payment to a creditor
pursuant to the terms of this Plan shall be an event of default as to such payments if the payment
is not cured within thirty (30) days after mailing written notice of default from such creditor to the
Reorganized Debtor. Then the creditor may exercise any and all rights and remedies under
applicable non-bankruptcy law to collect such claims or seek such relief as may be appropriate in
the United States Bankruptcy Court.

                                           ARTICLE IV

     PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Assumed Executory Contracts and Unexpired Leases.
         Case 18-32391 Document 53
                                37 Filed in TXSB on 12/11/18
                                                    10/25/18 Page 7
                                                                  5 of 8
                                                                       6




The Debtor assumes the following executory contracts and/or unexpired leases effective upon the
“effective date of this Plan:” the leasehold space has already been assumed with the Debtor’s
landlord. The following leases and/or contracts will also be assumed None. The Debtor will be
conclusively deemed to have rejected all executory contracts and/or unexpired leases not expressly
assumed above, or before the date of the order confirming this Plan, upon the “effective date of
this Plan.” A proof of a claim arising from the rejection of an executory contract or unexpired
lease under this section must be filed no later than sixty (60) days after the date of the order
confirming this Plan.

                                            ARTICLE V

                     MEANS FOR IMPLEMENTATION OF THE PLAN

       This Plan of Reorganization will be funded by the Reorganized Debtor through future
business income of the Debtor. The current management will remain in control.


                                           ARTICLE VI

                                    GENERAL PROVISIONS

Definitions and Rules of Construction. The definitions and rules of construction set forth in §§ 101
and 102 of the Code shall apply when terms defined or construed in the Code are used in this Plan.

Effective Date of Plan. The effective date of this Plan is the fifteenth business day following the
date of the entry of the order of confirmation. But if a stay of the confirmation order is in effect on
that date, the effective date will be the first business day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation order has not been vacated.

Severability. If any provision in this Plan is determined to be unenforceable, the determination will
in no way limit or affect the enforceability and operative effect of any other provision of this Plan.

Binding Effect. The rights and obligations of any entity named or referred to in this Plan will be
binding upon, and will inure to the benefit of the successors or assigns of such entity.

Captions. The headings contained in this Plan are for convenience of reference only and do not
affect the meaning or interpretation of this Plan.

Controlling Effect. Unless a rule of law or procedure is supplied by federal law (including the
Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of Texas govern this
Plan and any agreements, documents, and instruments executed in connection with this Plan,
except as otherwise provided in this Plan.

Disputed Claims. All claims that were listed in the schedules as “disputed” required the filing of
a proof of claim. If no proof of claim was timely filed, the claimant will not be paid under this
Plan of Reorganization.
        Case 18-32391 Document 53
                               37 Filed in TXSB on 12/11/18
                                                   10/25/18 Page 8
                                                                 6 of 8
                                                                      6




Late-Filed Claims. Any late-filed claims shall not be allowed claims, and shall not be paid under
this Plan of Reorganization.

                                          ARTICLE VII

                                          DISCHARGE

        On the confirmation date of this Plan, Mossy Metals, LLC will be discharged from any
debt that arose before confirmation of this Plan, subject to the occurrence of the effective date, to
the extent specified in § 1141(d)(1)(A) of the Code, except that the Debtor will not be discharged
of any debt: (i) imposed by this Plan; (ii) of a kind specified in § 1141(d)(6)(A) if a timely
complaint was filed in accordance with Rule 4007(c) of the Federal Rules of Bankruptcy
Procedure; or (iii) of a kind specified in § 1141(d)(6)(B).

Dated October 25, 2018.


                                                    /s/ Margaret M. McClure
                                              __________________________________________
                                              Margaret M. McClure, Attorneys for Debtor
